Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a priority flow control valve as claimed, particularly including an opening member that establishes an opened state of the throttle check valve when the spool is at the second position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2009-14046 A is the closest prior art and discloses:
a housing (1) in which a high-pressure port (12), a steering port (13), and a loading/unloading port (15) are formed;

a spring (25) that biases the spool from a first position at which the hydraulic fluid is guided from the high pressure port to the steering port and the loading/unloading port to a second position at which the hydraulic fluid is guided from the high pressure port to the steering port, wherein
with the priority flow control valve, the hydraulic fluid, supplied from the high pressure port, is supplied to the steering port with a higher priority, and an excess amount of the hydraulic fluid is supplied to the loading/unloading port, the priority flow control valve further comprising: 
a damper chamber formed in the housing (to the left of 22); and
a throttle check valve (inside of 22) with which a flow path for the hydraulic fluid from the steering port to the damper chamber is throttled, the throttle check valve being provided between the steering port and the damper chamber, the throttle check valve opening a flow path for the hydraulic fluid from the damper chamber to the steering port (see the Figures).

JP 2009-14046 A does not disclose an opening member that establishes an opened state of the throttle check valve when the spool is at the second position.

US 4,541,451 discloses another similar priority flow control valve for a steering system, but discloses an always-open throttle 52 between the steering port 35 and the damping chamber 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/8/22